Case 5:16-cv-10444-JEL-MKM ECF No. 1416, PageID.54780 Filed 02/05/21 Page 1 of 24




                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF MICHIGAN
                           SOUTHERN DIVISION

   ELNORA CARTHAN, et al.,
                                   Plaintiffs,

         v.                                       Case No. 5:16-cv-10444-JEK-
                                                  MKM
   RICK SNYDER, et al.,
                                   Defendants. Hon. Judith E. Levy
                                               Magistrate Judge Mona K.
                                               Majzoub

  __________________________________________________________________

    DEFENDANTS VEOLIA NORTH AMERICA, LLC, VEOLIA NORTH
       AMERICA, INC., AND VEOLIA WATER NORTH AMERICA
   OPERATING SERVICES, LLC’S MOTION TO EXCLUDE THE SECOND
               REPORT OF DAVID A. KEISER, PH.D.

        Pursuant to Federal Rule of Civil Procedure 37(c)(1), Defendants Veolia

  North America, LLC, Veolia North America, Inc., and Veolia Water North America

  Operating Services, LLC (collectively, VNA) move to exclude as untimely the

  second report submitted by plaintiffs’ expert David A. Keiser, Ph.D.

        As Local Rule 7.1(a) requires, VNA conferred with Plaintiffs’ counsel

  concerning this motion. After VNA explained the nature and legal basis for the

  motion, Plaintiffs’ counsel said that they would oppose it.




                                            1
Case 5:16-cv-10444-JEL-MKM ECF No. 1416, PageID.54781 Filed 02/05/21 Page 2 of 24




                                            Respectfully submitted,

   CAMPBELL, CONROY & O’NEIL                BUSH SEYFERTH
   P.C.                                     PLLC

   By: /s/ James M. Campbell                By: /s/ Cheryl A. Bush
   James M. Campbell                        Cheryl A. Bush (P37031)
   Alaina N. Devine                         Michael R. Williams (P79827)
   One Constitution Wharf, Suite 310        100 W. Big Beaver Road, Suite 400
   Boston, MA 02129                         Troy, MI 48084
   (617) 241-3000                           (248) 822-7800
   jmcampbell@campbell-trial-lawyers.com    bush@bsplaw.com
   adevine@campbell-trial-lawyers.com       williams@bsplaw.com

   Attorneys for Veolia North America, LLC, Veolia North America, Inc., and
             Veolia Water North America Operating Services, LLC

  Dated: February 5, 2021




                                        2
Case 5:16-cv-10444-JEL-MKM ECF No. 1416, PageID.54782 Filed 02/05/21 Page 3 of 24




                    UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF MICHIGAN
                         SOUTHERN DIVISION

   ELNORA CARTHAN, et al.,
                                Plaintiffs,

         v.                                   Case No. 5:16-cv-10444-JEK-
                                              MKM
   RICK SNYDER, et al.,
                                Defendants. Hon. Judith E. Levy
                                            Magistrate Judge Mona K.
                                            Majzoub

  __________________________________________________________________

     DEFENDANTS VEOLIA NORTH AMERICA, LLC, VEOLIA NORTH
        AMERICA, INC., AND VEOLIA WATER NORTH AMERICA
      OPERATING SERVICES, LLC’S BRIEF IN SUPPORT OF THEIR
           MOTION TO EXCLUDE THE SECOND REPORT
                    OF DAVID A. KEISER, Ph.D.
Case 5:16-cv-10444-JEL-MKM ECF No. 1416, PageID.54783 Filed 02/05/21 Page 4 of 24




                  STATEMENT OF THE ISSUE PRESENTED

  1.    Should the Court exclude Dr. Keiser’s untimely second report?

              VNA answers: “Yes.”

              Plaintiffs answer: “No.”




                                         i
Case 5:16-cv-10444-JEL-MKM ECF No. 1416, PageID.54784 Filed 02/05/21 Page 5 of 24




         CONTROLLING OR MOST APPROPRIATE AUTHORITIES


  Beller v. United States, 221 F.R.D. 696, 700 (D.N.M. 2003))

  United States ex rel. Tenn. Valley Auth. v. 1.72 Acres of Land in Tenn., 821 F.3d
  742, 752 (6th Cir. 2016)

  Moonbeam Capital Invs., LLC v. Integrated Constr. Sols., Inc., No. 2:18-dv-12606,
  2020 WL 1502004, at *7 (E.D. Mich. Mar. 30, 2020)

  Fed. R. Civ. P. 26

  Fed. R. Civ. P. 37




                                           ii
Case 5:16-cv-10444-JEL-MKM ECF No. 1416, PageID.54785 Filed 02/05/21 Page 6 of 24




                                            TABLE OF CONTENTS

                                                                                                                         Page
  INTRODUCTION .....................................................................................................1
  BACKGROUND .......................................................................................................2
  LEGAL STANDARD ................................................................................................5
  ARGUMENT .............................................................................................................7
  I.    The Second Report Is Not A “Supplement” To Dr. Keiser’s Original
        Report .................................................................................................................7
  II.   Plaintiffs Cannot Satisfy Their Burden Of Showing That Dr. Keiser’s
        Delay In Submitting His Second Report Was Either Substantially
        Justified Or Harmless .........................................................................................8
           A. There Is No Justification For The Untimely Submission Of Dr.
              Keiser’s Second Report ...........................................................................8
           B.     Plaintiffs’ Untimely Submission Of The Second Report Is
                  Prejudicial To VNA ...............................................................................12
  CONCLUSION ........................................................................................................17




                                                               iii
Case 5:16-cv-10444-JEL-MKM ECF No. 1416, PageID.54786 Filed 02/05/21 Page 7 of 24




                                   INTRODUCTION

        David Keiser, Ph.D., is an economics professor. Plaintiffs offer his opinions

  to attempt to show that they can establish causation, injury, and damages for their

  property-damage subclass on a class-wide basis. Plaintiffs submitted an expert

  report from Dr. Keiser in support of their motion for class certification on June 30,

  2020. VNA has moved to exclude the opinions expressed in that report.

        On January 4, 2021, Plaintiffs served on VNA a second expert report from Dr.

  Keiser. The second report was served more than six months after the deadline for

  Plaintiffs’ expert reports and only three days before the deadline for VNA’s

  opposition to Plaintiffs’ motion for class certification, VNA’s expert reports, and its

  motions to exclude the opinions of Dr. Keiser and Plaintiffs’ other expert witnesses.

  Because the second report was filed immediately before the deadline for the class-

  certification opposition, VNA was not able to obtain discovery from Dr. Keiser

  related to the second report, depose Dr. Keiser about the contents of the second

  report, or have its experts review or respond to the second report.

        The second report contains an entirely new model for evaluating changes in

  property values in Flint, comparing the performance of the housing market in Flint

  to a new set of control cities and using a different type of analysis. Dr. Keiser applies

  that new model (as well as his original model) to an expanded and altered data set.

  The second report makes many changes to Dr. Keiser’s methodology and contains



                                             1
Case 5:16-cv-10444-JEL-MKM ECF No. 1416, PageID.54787 Filed 02/05/21 Page 8 of 24




  new opinions on issues that were not addressed in either his original report or his

  deposition.

        All of this could have been included in Dr. Keiser’s original expert report.

  Yet Dr. Keiser did not submit it until just before the class certification opposition

  was due. Unless this eleventh-hour report is excluded, there will need to be

  significant additional proceedings. Dr. Keiser first will have to disclose to VNA and

  LAN the new data set he used in his second report and any other new materials on

  which he relied. Then VNA’s expert will need to have an opportunity to analyze Dr.

  Keiser’s new opinions, and VNA will need to have a chance to depose Dr. Keiser.

  Finally, VNA will need to file a new Daubert motion, a supplement to its class-

  certification opposition, and a supplement to its own expert’s report. All of that

  would be prejudicial to VNA and cause significant delay in the Court’s schedule.

  For all of these reasons, the Court should exclude Dr. Keiser’s untimely second

  report.

                                   BACKGROUND

        Plaintiffs have sought certification of a “Residential Property Subclass”

  consisting of “all persons and entities, who, from April 25, 2014 to present, owned

  residential property within the City of Flint.” Pls.’ Mot. for Class Certification xii,

  ECF No. 1207, PageID.34436. On June 30, 2020—the last day allowed by the

  CMO, ECF No. 1255, PageID.39323—Plaintiffs submitted a 69-page report from



                                            2
Case 5:16-cv-10444-JEL-MKM ECF No. 1416, PageID.54788 Filed 02/05/21 Page 9 of 24




  Dr. Keiser in support of their motion for class certification. Dr. Keiser opined that

  a subsector of Flint residential property had lost value because of the water crisis.

  See Keiser Report, ECF No. 1208-128, PageID.37474, 37529 (Report). The report

  relies in part on a working paper that Dr. Keiser hopes to publish. Id. at 1,

  PageID.37480; Ex. 2, Keiser Dep. 283:18-20 (Dep.); see Ex. 3, P. Christensen, et

  al., Economic Effects of Environmental Crises: Evidence from Flint, Michigan 2

  (2019) (Keiser Working Paper). Dr. Keiser’s original report compares the housing

  market in Flint to the aggregated housing markets of a control group of three cities

  between 2006 and June 2017. He purports to identify a loss of valuation in single-

  family Flint residences valued above $25,000 following the water crisis.

        At 10:03 p.m. on January 4, 2021, Plaintiffs served VNA with a second report

  from Dr. Keiser. Ex. 4, Supplemental Expert Report of David Keiser, Ph.D. (Second

  Report). Plaintiffs served Dr. Keiser’s second report more than six months after the

  deadline for expert reports in support of class certification and three days before the

  due date for VNA’s opposition to class certification (and accompanying expert

  reports and motions to exclude the opinions of Plaintiffs’ experts). See ECF No.

  1255, PageID.39323. The second report does not say why the opinions it contains

  could not have been included in Dr. Keiser’s original report. Notably, the “updated”

  data set used in Dr. Keiser’s second report ends in August 2019, almost a year before

  he submitted his original report, on June 30, 2020. Second Report 4.



                                            3
Case 5:16-cv-10444-JEL-MKM ECF No. 1416, PageID.54789 Filed 02/05/21 Page 10 of 24




        The second report adds a significant amount of new material. It incorporates

  an updated draft of Dr. Keiser’s working paper, which includes 30 pages of text and

  39 pages of data and analysis. Second Report, Ex. A 1. The second report and the

  attached working paper modify Dr. Keiser’s original opinions in this case by adding

  an entirely new methodology for assessing property values in the Flint residential

  housing market; selecting a new group of control cities for the new methodology;

  applying the new methodology, as well as his original methodology, to an expanded

  and altered data set that includes housing transactions through August 2019; making

  numerous changes to the assumptions and methodological choices from his original

  report; offering numerous new opinions not included in his original report; and

  altering Dr. Keiser’s damages estimates. Second Report 2-9.

        On January 7, 2021, VNA filed its opposition to Plaintiffs’ motion for class

  certification, ECF No. 1369, PageID.45323-45495, along with a Daubert motion to

  exclude the opinions in Dr. Keiser’s original report, ECF No. 1378, PageID.49948-

  49985. In support of the Daubert motion, VNA provided the report of its expert,

  Prof. Christian Redfearn. ECF No. 1378-5, PageID.50085-50174. Over the course

  of 87 pages, Prof. Redfearn dissected the opinions from Dr. Keiser’s original report




  1
   Class Plaintiffs have asserted that Exhibit A to Dr. Keiser’s Second Report is
  “Confidential” under this Court’s Confidentiality Order because it has not yet been
  published or publicly disclosed.


                                           4
Case 5:16-cv-10444-JEL-MKM ECF No. 1416, PageID.54790 Filed 02/05/21 Page 11 of 24




  and showed why they were inconsistent with basic tenets of economic methodology,

  were grounded in an invalid comparison between Flint and control cities that have

  housing markets that do not behave like Flint’s housing market, used unreliable and

  inadequate data, and produced absurd results that cannot be squared with reality. Id.

                                LEGAL STANDARD

        Under the Federal Rules, there are consequences for failure to disclose expert

  reports on the schedule ordered by the district court. In particular, Rule 37 states

  that “the party is not allowed to use” evidence or testimony that was not provided in

  compliance with Rule 26 “unless the failure was substantially justified or is

  harmless.” Fed. R. Civ. P. 37(c)(1). And Rule 26 states that a party “must make

  [expert] disclosures at the times and in the sequence that the court orders.” Fed. R.

  Civ. P. 26(a)(2)(D). The “main purpose of Rule 26(a) is to ensure that parties can

  properly prepare for cross-examination and that ‘deposition testimony can proceed

  with parties already armed with the expert’s report, so as to be able to evaluate the

  opinions to be offered.’” Tanner v. Grand River Navigation Co., Inc., No. 14-cv-

  13478, 2015 WL 8310291, at *3 (E.D. Mich. Dec. 9, 2015) (quoting Beller v. United

  States, 221 F.R.D. 696, 700 (D.N.M. 2003)).

        If a party fails to make expert disclosures as specified in Rule 26, “‘exclusion

  of non-disclosed evidence is automatic and mandatory under Rule 37(c)(1) unless

  non-disclosure was justified or harmless.’” Dickenson v. Cardiac & Thoracic



                                            5
Case 5:16-cv-10444-JEL-MKM ECF No. 1416, PageID.54791 Filed 02/05/21 Page 12 of 24




  Surgery of E. Tenn., 388 F.3d 976, 983 (6th Cir. 2004) (emphasis added) (quoting

  Musser v. Gentiva Health Servs., 356 F.3d 751, 758 (7th Cir. 2004)). “[A]bsolute

  compliance” with disclosure requirements is required because the rule is such a

  central part of trial preparation, and “the burden is on the potentially sanctioned party

  to show harmlessness.” United States ex rel. Tenn. Valley Auth. v. 1.72 Acres of

  Land in Tenn., 821 F.3d 742, 752 (6th Cir. 2016); see Auto Club Grp. Ins. Co. v.

  Omega Flex, Inc., No. 16-cv-12227, 2017 WL 3263355, at *3-*4 (E.D. Mich. Aug.

  1, 2017) (striking untimely disclosed expert report); Jennings v. Dow Corning Corp.,

  No. 12-12227, 2013 WL 625591, at *1 (E.D. Mich. Feb. 20, 2013) (striking untimely

  disclosed expert testimony).

        These rules apply with full force to an untimely second report from an expert

  that contains new information or opinions that could have been disclosed in the

  original report—even if the expert characterizes the second report as a “supplement”

  to the expert’s original timely report. A party must supplement its expert’s report

  “if the party learns that in some material respect the disclosure or response is

  incomplete or incorrect, and if the additional or corrective information has not

  otherwise been made known to the other parties during the discovery process or in

  writing.” Fed. R. Civ. P. 26(e)(1)(A).         However, “[a] party may not use a

  supplemental report to disclose information that should have been disclosed in the

  initial expert report, thereby circumventing the requirement for a timely and



                                             6
Case 5:16-cv-10444-JEL-MKM ECF No. 1416, PageID.54792 Filed 02/05/21 Page 13 of 24




  complete expert witness report. Accordingly, a supplemental report that states

  additional opinions or seeks to strengthen or deepen opinions expressed in the

  original report is beyond the scope of proper supplementation and subject to

  exclusion under Rule 37(c).” Moonbeam Capital Invs., LLC v. Integrated Constr.

  Sols., Inc., No. 2:18-dv-12606, 2020 WL 1502004, at *7 (E.D. Mich. Mar. 30, 2020)

  (quoting 6 James W. Moore et al., MOORE’S FEDERAL PRACTICE § 26.131[2] (3d

  ed.)); see, e.g., Doe v. Livonia Pub. Sch., No. 13-cv-11687, 2018 WL 500249, at *1-

  *4 (E.D. Mich. Jan. 22, 2018) (Levy, J.) (striking expert’s untimely second report);

  Eiben v. Gorilla Ladder Co., No. 11-CV-10298, 2013 WL 1721677, at *5-*6 (E.D.

  Mich. Apr. 22, 2013) (striking untimely second report and explaining that “Rule

  26(e) does not give the producing party a license to disregard discovery deadlines

  and to offer new opinions under the guise of the supplement[al] label” and thereby

  “sandbag one’s opponent”) (internal quotation marks omitted).

                                    ARGUMENT

  I.    The Second Report Is Not A “Supplement” To Dr. Keiser’s Original
        Report

        Dr. Keiser’s second report does not correct omissions or acknowledge errors

  in his original report. Instead, it offers numerous new opinions and attempts to

  address methodological flaws in his original report. Because the second report

  “states additional opinions [and] seeks to strengthen or deepen opinions expressed

  in the original report [it] is beyond the scope of proper supplementation and subject


                                           7
Case 5:16-cv-10444-JEL-MKM ECF No. 1416, PageID.54793 Filed 02/05/21 Page 14 of 24




  to exclusion under Rule 37(c).” Moonbeam Capital, 2020 WL 1502004, at *6; see

  also Eiben, 2013 WL 1721677, at *5-*6 (“Rule 26(e) does not give the producing

  party a license to disregard discovery deadlines and to offer new opinions under the

  guise of the supplement[al] label”). If Plaintiffs wanted to present these additional

  opinions of Dr. Keiser, they should have done so by the original deadline.

  II.   Plaintiffs Cannot Satisfy Their Burden Of Showing That Dr. Keiser’s
        Delay In Submitting His Second Report Was Either Substantially
        Justified Or Harmless

        As noted above, an expert report that is served after the disclosure deadline

  must be excluded unless the delay was either substantially justified or harmless. For

  the reasons discussed below, Plaintiffs’ service on VNA of Dr. Keiser’s second

  report more than six months after the disclosure deadline was neither substantially

  justified nor harmless.

        A.     There Is No Justification For The Untimely Submission Of Dr.
               Keiser’s Second Report

        Dr. Keiser does not explain why he was prevented from including the new

  material in his original report or justify providing his new opinions only three days

  before VNA was required to file its motion to exclude his opinions, its own expert

  reports, and its opposition to Plaintiffs’ motion for class certification. In fact, there

  is no reason why the opinions in his second report could not have been included in

  the original report that Plaintiffs submitted from Dr. Keiser on June 30, 2020.




                                             8
Case 5:16-cv-10444-JEL-MKM ECF No. 1416, PageID.54794 Filed 02/05/21 Page 15 of 24




        Dr. Keiser says that the opinions in his second report are “based on a revised

  version of [his] co-authored academic paper on the Flint drinking water

  contamination.” Second Report 2. But the obstacles that Dr. Keiser has faced trying

  to publish his working paper—and changes he has made in an attempt to salvage

  that paper (and to respond to other flaws pointed out during his deposition)—do not

  “substantially justif[y]” an eleventh-hour modification of his opinions in this

  litigation. If an expert were allowed to modify his opinions any time that he had a

  new idea about the topics in his expert report—forcing the expert discovery process

  to start over again—then litigation schedules would become meaningless.

        As Chief Judge Rosen explained in striking an expert’s late-filed second

  report, “[t]o rule otherwise would create a system where preliminary reports could

  be followed by supplementary reports and there would be no finality to expert

  reports, as each side, in order to buttress its case or position, could ‘supplement’

  existing reports and modify opinions previously given. This practice would surely

  circumvent the full disclosure requirement implicit in Rule 26 and would interfere

  with the Court’s ability to set case management deadlines, because new reports and

  opinions would warrant further consultation with one’s own expert and virtually

  require new rounds of depositions.” Eiben, 2013 WL 1721677, at *6 (internal

  quotation marks omitted).




                                           9
Case 5:16-cv-10444-JEL-MKM ECF No. 1416, PageID.54795 Filed 02/05/21 Page 16 of 24




        Dr. Keiser also states in his second report that he has “incorporate[d] newly

  available data from January 2006 to August 2019” “from Zillow’s ZTRAX

  database.” Second Report 4. But Dr. Keiser does not identify when this data first

  became available. In particular, he did not specify whether it was available when he

  filed his original report in June 2020. Zillow states that “ZTRAX is updated

  quarterly.” www.zillow.com/research/ztrax/. The data set used in the second report

  ends in August 2019, almost a year before the June 2020 filing deadline for Dr.

  Keiser’s original report. 2 This strongly suggests that the data set that Dr. Keiser used

  in his second report was available at the time that he filed his original report. At the

  very least, there is no demonstration in the second report that Dr. Keiser was for

  some legitimate reason prevented from incorporating this “new” data into his

  original report (or at least supplementing his original report with this data at an

  earlier date that would have allowed VNA time to respond). See Doe, 2018 WL

  500249, at *4 (rejecting argument that stay of proceedings justified untimely

  disclosure of second report because plaintiff did not disclose the report even during

  the many months during which the stay was not in effect). 3



  2
     Dr. Keiser’s original report used a data set that ended in June 2017. See Report
  45, PageID.37524.
  3
      If the Court nevertheless were inclined to allow Dr. Keiser to update his original
  report with more recent data, it should exclude his second report and direct Plaintiffs
  to file an updated version of Dr. Keiser’s original report making no changes other
  than those necessitated by incorporating the most recent transaction data from the

                                             10
Case 5:16-cv-10444-JEL-MKM ECF No. 1416, PageID.54796 Filed 02/05/21 Page 17 of 24




        Plaintiffs have had years to prepare their case and to obtain expert testimony

  in support of their motion for class certification. In September and October 2020,

  the parties negotiated and jointly moved for (and the Court granted) a schedule with

  deadlines for expert depositions as well as class-certification oppositions and reply

  briefs. During those negotiations, Plaintiffs did not propose delaying the expert-

  disclosure timeline so that Dr. Keiser could develop additional opinions. And

  Plaintiffs never sought to extend the time for expert disclosures after that. See Doe,

  2018 WL 500249, at *3 (noting that “Plaintiffs have not moved to extend the time

  to file expert reports, and no such extension has been granted”).

        Instead, at the deadline set forth in the CMO, they filed a lengthy and complex

  report from Dr. Keiser in support of their motion for class certification. In reliance

  on the completeness of that disclosure, VNA invested significant resources in

  deposing Dr. Keiser over two days, developing sophisticated expert testimony

  analyzing and responding to Dr. Keiser’s report, and addressing his opinions both in

  its Daubert motion and in its opposition to the motion for class certification. There

  is no justification for Plaintiffs’ submission of a new set of opinions only three days




  ZTRAX database (which should extend well beyond August 2019 at this point).
  Even that change would require VNA to obtain the new data, analyze the new data
  and new results with the assistance of its own expert, and, if necessary, reopen the
  deposition of Dr. Keiser to explore any questions presented by the new data and
  analysis.


                                            11
Case 5:16-cv-10444-JEL-MKM ECF No. 1416, PageID.54797 Filed 02/05/21 Page 18 of 24




  before VNA’s filing deadline when VNA could no longer investigate, analyze, or

  address these new opinions. 4

        B.     Plaintiffs’ Untimely Submission Of The Second Report Is
               Prejudicial To VNA

               1.     The Second Report Presents A Large Amount Of New
                      Information

        The opinions expressed in Dr. Keiser’s second report differ from and add to

  those in his original report in numerous ways.

        a.     The original report offered opinions based on a comparison between

  the housing market in Flint and the housing markets in three cities that Dr. Keiser

  maintained had housing markets like Flint’s: Pontiac, Michigan; Youngstown, Ohio;

  and Camden, New Jersey. As Dr. Keiser admitted during his deposition, peer

  reviewers rejected his working paper, in part because this control group did not

  account for the fact that Flint was in receivership leading up to, during, and after the

  water crisis. Dep. 308:24-310:11, 312:22-313:5. In an attempt to address that

  criticism, the second report adds an entirely new comparison between Flint and five



  4
      In contrast, one of Plaintiffs’ other experts, Dr. Robert A. Simons, submitted a
  supplemental report before his deposition. As a result, VNA was able to question
  him about the supplemental report during the deposition, its expert was able to
  respond to the supplemental report in his own report, and VNA was able to address
  the opinions in the supplemental report in its motion to exclude Dr. Simons’s
  opinions and in its opposition to class certification. VNA therefore did not move to
  strike the supplemental report even though it was filed three months after the
  disclosure deadline.


                                            12
Case 5:16-cv-10444-JEL-MKM ECF No. 1416, PageID.54798 Filed 02/05/21 Page 19 of 24




  cities in Michigan that did go through a period of receivership. Second Report 2.

  This new model is substantively different from the model in his original report, using

  “event time, not calendar time” to compare how the housing market in Flint and the

  aggregated housing markets in the ostensible control cities performed before and

  after the terms of their respective emergency managers. Id. at 3. Just as this Court

  stated in Doe, “[t]hat is a different analysis altogether, and it cannot be fairly said to

  ‘supplement’ the first report . . . .” 2018 WL 500249, at *3.

        This new analysis raises many questions that VNA would need to explore

  through discovery. Because the second report was filed only a few days before

  VNA’s deadline for filing its opposition to class certification, its expert reports, and

  its Daubert motions, however, VNA had no opportunity to question Dr. Keiser about

  the numerous issues raised by his new methodology. Nor did it have the opportunity

  to seek expert advice about the new methodology, the new control cities, and the

  new results in Dr. Keiser’s second report.

        b.     The first report used housing transaction data from Zillow’s ZTRAX

  database through June 2017. Report 44-45, PageID.37523-37524. The second

  report uses ZTRAX data that extend through August 2019. Second Report 4. But

  Dr. Keiser says that “[i]n addition to more years of data, these Zillow data provide

  more transactions overall.” Id. This suggests that he has added new data during the

  period covered by his original report. Dr. Keiser also says that with “new guidance



                                             13
Case 5:16-cv-10444-JEL-MKM ECF No. 1416, PageID.54799 Filed 02/05/21 Page 20 of 24




  from Zillow” he has “refine[d] a few variables” in the data “including the transaction

  date.” Id. It is not clear exactly what changes were made to the data set, whether

  Dr. Keiser’s manipulation of the data is justified, or why the “guidance” that

  supposedly resulted in these alterations was not sought when Dr. Keiser was

  preparing his original report.

        Because Dr. Keiser’s second report uses a data set that is different in numerous

  respects from the data set provided to VNA during discovery, VNA and its experts

  are currently unable to analyze his new opinions or identify issues related to that

  expanded and altered data. The process of assessing Dr. Keiser’s new opinions could

  start only after production of the new data set used in Dr. Keiser’s second report.

        c.     Not only does the second report introduce a new methodology and a

  new data set, it alters the methodology used in Dr. Keiser’s original report in several

  ways. For example, Dr. Keiser says that he has used a new set of controls in his

  regression analysis. Second Report 3 & n.2. He also “adds specifications that use

  quadratic city-specific time trends” and employs “a new difference-in-differences

  approach that allows for linear violations of pre-trends in prices.” Id. at 6.

        VNA has had no opportunity to question Dr. Keiser about the details of these

  changes to his original methodology, the reasons for making them, the reasons they

  were not made originally, or their impact on his analysis. Neither has VNA had the

  opportunity to consult with its expert about whether these changes are justified and



                                            14
Case 5:16-cv-10444-JEL-MKM ECF No. 1416, PageID.54800 Filed 02/05/21 Page 21 of 24




  whether Dr. Keiser’s new, modified methodology is consistent with economic

  practice and produces results that are considered reliable by other experts in the field.

        d.     The second report also contains a number of entirely new opinions on

  issues that were not addressed in Dr. Keiser’s original report.




  Second Report 6, Ex. A, at 21-22 5. Each of these are new opinions that neither VNA

  nor its experts have had an opportunity to explore or analyze. See Doe, 2018 WL

  500249, at *3.

        e.




                                                                          Id. Once again,




  5
   Class Plaintiffs have asserted that Exhibit A to Dr. Keiser’s Second Report is
  “Confidential” under this Court’s Confidentiality Order because it has not yet been
  published or publicly disclosed.


                                             15
Case 5:16-cv-10444-JEL-MKM ECF No. 1416, PageID.54801 Filed 02/05/21 Page 22 of 24




  VNA has had no opportunity to question Dr. Keiser about these changes or to obtain

  advice from its expert about the legitimacy of these new opinions.

               2.     The Late Disclosure Was Not Harmless

        VNA would be greatly prejudiced if the Court were to decide the motion for

  class certification in reliance on Dr. Keiser’s second report while depriving VNA of

  the ability to explore these and numerous other aspects of the new and modified

  opinions offered in that report. Plaintiffs’ violation of the expert disclosure deadline

  is thus far from “harmless.” See Doe, 2018 WL 500249, at *3 (late disclosure of

  second report was not harmless because “Defendants . . . moved for summary

  judgment with no knowledge of the second expert report, meaning that they were

  unable to account for or address the contents of that report in their primary brief”).

        That prejudice could be avoided only if the Court were to require Dr. Keiser

  to provide VNA with the data and materials on which he relied in developing his

  new opinions, allow VNA to reopen Dr. Keiser’s deposition, authorize VNA’s

  expert to submit a supplemental report addressing Dr. Keiser’s new opinions, and

  then allow VNA to file a new motion to exclude Dr. Keiser’s opinions and to file a

  supplemental brief in opposition to class certification that addresses those new

  opinions. However, the delay and the additional costs that would be imposed on

  VNA as a result would themselves constitute prejudice and provide further reason

  to conclude that the untimely submission of Dr. Keiser’s second report is not



                                            16
Case 5:16-cv-10444-JEL-MKM ECF No. 1416, PageID.54802 Filed 02/05/21 Page 23 of 24




  “harmless.” See, e.g., Musser, 356 F.3d at 759 (“the additional costs . . . of preparing

  a new summary judgment motion and further delay . . . are not harmless”).

                                     CONCLUSION

        The Court should exclude the second report of Dr. David A. Keiser.

                                                 Respectfully submitted,

   CAMPBELL, CONROY & O’NEIL                     BUSH SEYFERTH
   P.C.                                          PLLC

   By: /s/ James M. Campbell                     By: /s/ Cheryl A. Bush
   James M. Campbell                             Cheryl A. Bush (P37031)
   Alaina N. Devine                              Michael R. Williams (P79827)
   One Constitution Wharf, Suite 310             100 W. Big Beaver Road, Suite 400
   Boston, MA 02129                              Troy, MI 48084
   (617) 241-3000                                (248) 822-7800
   jmcampbell@campbell-trial-lawyers.com         bush@bsplaw.com
   adevine@campbell-trial-lawyers.com            williams@bsplaw.com

    Attorneys for Veolia North America, LLC, Veolia North America, Inc., and
              Veolia Water North America Operating Services, LLC

  Dated: February 5, 2021




                                            17
Case 5:16-cv-10444-JEL-MKM ECF No. 1416, PageID.54803 Filed 02/05/21 Page 24 of 24




                           CERTIFICATE OF SERVICE

           I hereby certify that on February 5, 2021, I electronically filed the

     foregoing document with the Clerk of the Court using the ECF System, which

     will send notification to the ECF counsel of record.

                                                   Respectfully submitted,

                                                   /s/ James M. Campbell

     Dated: February 5, 2021
